            Case 2:19-cr-00002-JAM Document 53 Filed 06/26/20 Page 1 of 4


 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Salvador Ramirez
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                        Case No.: 2:19-CR-0002 JAM

12                          Plaintiff,
                                                          STIPULATION AND ORDER TO
13           vs.                                          CONTINUE STATUS HEARING AND
                                                          EXCLUDE TIME
14   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
15
                            Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Heiko Coppola, and Defendants Salvador Jesus Ramirez and Susan Dane
19

20   Costorio Casillas, through their undersigned counsel, that the status hearing in this matter be

21   continued from June 30, 2020 to September 29, 2020 at 9:15 a.m.

22          The parties stipulate and agree that, given the extensive discovery produced by the
23
     Government in this matter and the ongoing challenges presented by the COVID-19 pandemic,
24
     resulting stay-at-home orders throughout California, including in the Eastern District of California,
25
     and this Court’s General Orders related to COVID-19, that a continuance of the status hearing is
26
     appropriate. Specifically, the parties agree and stipulate, and request that the Court find the
27

28   following:
            Case 2:19-cr-00002-JAM Document 53 Filed 06/26/20 Page 2 of 4


 1
                    a)        The government has provided discovery to defense counsel that includes
 2
            documents and other relevant materials. All of this discovery has been either produced
 3
            directly to counsel and/or made available for inspection and copying.
 4
                    b)        Counsel for defendants desires additional time review the provided discovery,
 5
            conduct legal research, to consult with the defendants and to otherwise prepare for trial.
 6
                    c)        Counsel for defendants believe that failure to grant the above-requested
 7
            continuance would deny him/her the reasonable time necessary for effective preparation,
 8
            taking into account the exercise of due diligence.
 9
                    d)        The government does not object to the continuance.
10

11
            The parties agree and request that the Court order, for the purpose of computing time under
12
     the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must commence,
13
     that the time period between June 30, 2020, up to and including the September 29, 2020, status
14
     hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow
15

16   defense counsel reasonable time to prepare their clients’ defense. The parties stipulate and agree that

17   the ends of justice served by granting this time exclusion would outweigh the best interest of the
18   public and the defendant in a speedy trial.
19
            For the foregoing reasons, the parties stipulate to continue the status conference to September
20
     29, 2020, at 9:15 a.m.
21

22

23

24

25

26

27

28
          Case 2:19-cr-00002-JAM Document 53 Filed 06/26/20 Page 3 of 4


 1   IT IS SO STIPULATED:
 2

 3

 4   Dated: June 25, 2020                   /S/ Michael E. Hansen
                                         Michael E. Hansen
 5                                       Attorney for Defendant Susan Dane Costorio
                                         Casillas
 6

 7
                                         NOLAN BARTON & OLMOS LLP
 8   Dated: June 25, 2020

 9
                                            /S/ Daniel B. Olmos
10                                       Daniel B. Olmos
                                         Attorney for Defendant Salvador Ramirez
11

12

13   Dated: June 25, 2020                MCGREGOR W. SCOTT
14
                                         United States Attorney
15
                                         By: /S/ Heiko Coppola
16                                       Heiko Coppola
                                         Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:19-cr-00002-JAM Document 53 Filed 06/26/20 Page 4 of 4


 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                     Case No.: 2:19-CR-0002 JAM
 8
                            Plaintiff,
 9                                                      ORDER TO CONTINUE STATUS
                    v.                                  HEARING AND EXCLUDE TIME
10

11   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
12
                            Defendants.
13

14            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane
16
     Costorio Casillas be continued to September 29, 2020, at 9:15 a.m. It is further ordered that, for the
17
     purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period
18
     between June 30, 2020, to and including the September 29, 2020, status hearing be excluded pursuant
19

20   to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4, and that the ends of justice served by

21   granting this time exclusion outweigh the best interest of the public and the defendant in a speedy

22   trial.
23

24   Dated: June 25, 2020                         /s/ John A. Mendez_____________
25                                                The Hon. John A. Mendez
                                                  United States District Court Judge
26

27

28
